 



EXHIBIT 10.2
HEI, INC.
NONEMPLOYEE DIRECTOR STOCK PURCHASE AGREEMENT
 

                         
Participant:
                           
 
   
Effective Date:
              , 20            
 
     
 
   
Purchase Price Per Share:
    $                              
 
    Number of Shares of Restricted Stock               Shares        
 
           
Restricted Stock Reference No.:
                           
 
   

 
     THIS RESTRICTED STOCK AGREEMENT is made as of the Effective Date (set forth
above) by and between HEI, Inc., a Minnesota corporation (the “Company”), and
the individual named above (the “Participant”) pursuant to the terms of the HEI,
Inc. 2006 Nonemployee Director Stock Purchase Plan, as such Plan may be amended
from time to time (the “Plan”).
     The Company desires, by issuing to the Participant shares of the Company’s
common stock, par value $0.05 per share (the “Common Stock”), as hereinafter
provided, to provide the Participant with incentive to fulfill the balance of
his or her term as a director of the Company.
     NOW, THEREFORE, in consideration of the provision of services by the
Participant to the Company, the mutual covenants hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1. Issuance of Shares of Restricted Stock. The Company hereby issues to the
Participant the number of shares of Common Stock set forth above (the
“Restricted Stock”) on the terms and conditions set forth in this Agreement.
2. Vesting; Term. All of the shares of Restricted Stock issued to the
Participant pursuant to Section 1 shall vest, and any restrictions on said
shares shall terminate, as to the Restricted Stock on the earlier of: a)
September 1, 2006, or b) on a Change of Control, as such term is defined in the
Plan, or (c) on the date of Participant’s death or disability (the “Vesting
Date”) provided the Participant is and has been continuously serving as a member
of the Board of Directors of the Company from the Effective Date up to and
including the Vesting Date. In the event that Participant ceases to continuously
serve as a member of the Board of Directors of the Company prior to the Vesting
Date for any reason other than death or disability, the shares of Restricted
Stock shall vest, and any restrictions on said shares shall terminate on a pro
rata basis (based on the percentage of actual service to the amount of service
that would have occurred through September 1, 2006).

 



--------------------------------------------------------------------------------



 



3. Restrictions on Transfer; Forfeiture.
a. The shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant until such shares of
Restricted Stock are vested as hereinafter provided. Any attempt to dispose of
shares of Restricted Stock in a manner contrary to these restrictions shall be
void and of no force or effect.
b. If the Participant’s service as a member of the Board of Directors of the
Company ceases for any reason other than death or disability before the shares
of Restricted Stock are vested, all shares of Restricted Stock that are unvested
shall immediately and automatically terminate and be forfeited to the Company
and the Participant shall have no rights with respect to such Restricted Stock.
4. Stock Certificates.
a. The Company will issue a stock certificate in the name of the Participant
representing the shares of Restricted Stock issued under this Plan. The
Participant agrees that the Company will hold such stock certificate in custody
until the shares of Restricted Stock vest or terminate and are forfeited, and
that the certificate may bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the issuance of shares of Restricted
Stock substantially in the following form:
THE TRANSFERABILITY OF THE SHARES OF COMMON STOCK REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF THE HEI, INC. 2005
NONEMPLOYEE DIRECTOR STOCK PURCHASE PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO UNDER SUCH PLAN BETWEEN THE REGISTERED OWNER OF THIS STOCK
CERTIFICATE AND HEI, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE
OFFICES OF HEI, INC.
b. As a condition of this issuance, the Participant agrees that, simultaneously
with the execution of this Agreement, the Participant will execute and deliver
to the Company a stock power in the form attached hereto as Exhibit A, endorsed
in blank, relating to each certificate evidencing the shares of Restricted
Stock.
5. Consideration for Restricted Shares. The Participant is not required to pay
any additional consideration to the Company or its Affiliates upon the vesting
of the shares of Restricted Stock other than the rendering of services as a
director to the Company.
6. Dividends. The Participant shall have the right to receive dividends and
other distributions with respect to the shares of Restricted Stock; provided,
however, that all dividends in stock, all stock rights and all stock issued upon
split-ups or reclassifications shall be subject to the same restrictions as the
shares Restricted Stock upon which such stock dividends, rights or additional
shares are issued, and shall be held in custody by the Company until the
restrictions thereon shall have lapsed.

-2-



--------------------------------------------------------------------------------



 



7. Income Tax Withholding; Tax and Financial Advice. The Company shall have the
right to require the payment (through withholding from the Participant’s salary
or otherwise) of any federal, state or local taxes required by law to be
withheld with respect to the issuance of the shares of Restricted Stock or the
vesting of such shares of Restricted Stock. The Participant acknowledges and
represents to the Company that the Participant has obtained advice with respect
to the tax and other financial consequences of the issuance of the shares of
Restricted Stock.
8. Plan Governs. The provisions of this Restricted Stock Agreement are subject
to the Plan, and if any provision of this Restricted Stock Agreement conflicts
with the Plan, the provisions of the Plan shall govern. All capitalized terms
used but not defined in this Restricted Stock Agreement shall have the same
meanings ascribed to them in the Plan. The Participant acknowledges and
represents to the Company that the Participant has received a copy of the Plan,
the Participant has reviewed the Plan and this Agreement and/or had them
reviewed by the Participant’s advisors to the Participant’s satisfaction, and
that the Participant understands the Plan and this Agreement.
9. Interpretation; Choice of Law. The interpretation and construction of any
provision of this Restricted Stock Agreement shall be made by the Board of
Directors of the Company and shall be final, conclusive and binding on the
Participant and all other persons. This Restricted Stock Agreement and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Minnesota without giving effect to principles of conflicts
of law.
[signature page to follow]

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by its duly authorized officers and the Participant has executed
this Agreement, as of the Effective Date set forth above.

              HEI, INC.
 
       
 
  By:    
 
       
 
      Signature
 
       
 
       
 
      Name Typed or Printed
 
      Its:
 
     
 
 
           Title Typed or Printed
 
            PARTICIPANT:
 
       
 
       
 
      Signature
 
       
 
       
 
      Name Typed or Printed
 
      the Participant’s Address:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
      the Participant’s Social Security or Tax
Identification Number:
 
       
 
       

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER
(Assignment Separate from Certificate)
For Value Received,
                                                            hereby sells,
assigns and transfers unto
                                                                                                    
(                    ) shares of the common stock of HEI, Inc. (the “Company”)
standing in his/her/its name on the books of the Company represented by Stock
Certificate No.                                          herewith and does
hereby irrevocably constitute and appoint
                                                             attorney-in-fact to
transfer the said stock on the books of the Company with full power of
substitution in the premises.
Dated:                                        

         
 
       
 
      Signature
 
       
 
       
 
      Name Typed or Printed
 
       
IN PRESENCE OF
       
 
       
 
       

 